United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3856
                                  ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Marco Nicholson,                     *
                                     *      [UNPUBLISHED]
           Defendant-Appellant.      *
                                ___________

                             Submitted: November 15, 2004
                                Filed: November 22, 2004
                                 ___________

Before SMITH, LAY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       On the evening of October 2, 2002, St. Louis Metropolitan Police Department
Officers Jerone Jackson, Mark Biondolino, and Sergeant Shaun Dace were on routine
patrol in the area of the LaSalle Housing Complex. As the officers approached a
four-way intersection, they observed a green Ford Explorer run a stop sign as it
headed west. As the Explorer passed the officers, they observed that Marco
Nicholson, a person the officers knew from past encounters, was the driver of the
vehicle. Officer Jackson immediately became suspicious because from his personal
knowledge of previous encounters, he did not think Nicholson owned a vehicle.
        The officers made a U-turn and began following the Explorer. Nicholson drove
slowly into a dead-end parking lot. As the vehicle was still moving, Nicholson
jumped out of the vehicle and began running north. The Explorer then struck a fence
and came to a stop, upon which two of the vehicle’s passengers emerged -- one
running south and the other in the same general direction as Nicholson. The officers
left their vehicle and while Officer Biondolino and Sergeant Dace ran south after one
of the vehicle’s passengers, Officer Jackson turned on his flashlight and ran north
after Nicholson and the other passenger.

      As Officer Jackson ran behind Nicholson, he saw Nicholson reach into his left
pants pocket and remove a small-frame silver handgun. Officer Jackson ordered
Nicholson to stop running and drop his weapon, but Nicholson continued to run. As
Officer Jackson followed Nicholson around a corner, he saw Nicholson place a
firearm underneath a bush. Officer Jackson recovered the firearm and eventually
caught Nicholson. Nicholson was charged with unlawfully possessing a firearm.

      Prior to trial, Nicholson filed a motion in limine to prohibit the Government
from using evidence that Nicholson was driving a stolen vehicle when the police
spotted him. According to Nicholson, evidence that the vehicle was stolen was not
relevant to show that he unlawfully possessed a firearm. Even if it had minimal
relevance, Nicholson contended that it should be excluded at trial because its
probative value would be substantially outweighed by the danger of unfair prejudice.
The district court granted Nicholson’s motion in limine.1

       At trial, defense counsel argued that because of the distance between Officer
Jackson and Nicholson, the presence of another of the Explorer’s occupants running
in the same direction, and the fact that it was evening and visibility had decreased,


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri, presiding.

                                         -2-
Officer Jackson would have been distracted and could not have observed Nicholson
removing a handgun from his pocket. In his testimony, Officer Jackson stated that
he saw Nicholson remove the handgun because, despite the fact of potential
distractions, he was focused exclusively upon Nicholson. Officer Jackson stated that
the reason for his focus was that Nicholson was the driver of the vehicle, and he
believed that Nicholson had committed a felony by stealing the vehicle.

        Rule 403 of the Federal Rules of Evidence acts to exclude probative evidence
if its probative value is substantially outweighed by the danger of unfair prejudice.
Fed. R. Evid. 403. Probative evidence may be excluded if it would lead the fact-
finder to declare guilt on collateral grounds outside of proof specific to the charged
offense. “The critical issue is the degree of unfairness of the prejudicial evidence and
whether it tends to support a decision on an improper basis.” United States v. Payne,
119 F.3d 637, 645 (8th Cir. 1997), cert. denied, 522 U.S. 987 (1997). The district
court is given broad discretion when gauging the possibility of unfair prejudice, and
will be reversed only for abuse of discretion. United States v. Christians, 200 F.3d
1124, 1127 (8th Cir. 1999).

       Nicholson contends that the district court abused its discretion by allowing the
jury to hear Officer Jackson’s statement that he believed the vehicle was stolen.
However, the Government did not present evidence that the vehicle was in fact stolen.
Officer Jackson’s statement was only presented to demonstrate why Officer Jackson
was chasing Nicholson and why his attention was focused primarily on Nicholson.
Presented in this manner, Officer Jackson’s testimony was relevant because it was
probative of whether he would have seen Nicholson remove a handgun from his
pocket. Moreover, it tends to rebut Nicholson’s argument that Officer Jackson was
distracted.

      In this situation, we cannot say that the district court abused its discretion by
allowing Officer Jackson to testify about his belief regarding the vehicle’s ownership.

                                          -3-
The statements corroborated Officer Jackson’s testimony that he observed all of
Nicholson’s actions. Officer Jackson’s testimony was also limited to his beliefs; the
Government did not seek to show that the vehicle was in fact stolen. We find that
Officer Jackson’s testimony was properly limited and was appropriately admitted.
The reasons for Officer Jackson’s actions were highly probative of the reliability of
his observations, and were not substantially outweighed by the danger of unfair
prejudice to Nicholson.

      Judgment of conviction is AFFIRMED.
                     ______________________________




                                        -4-